 

Exhibit 10.2

SEVENTH AMENDMENT TO LEASE

This Seventh Amendment to Lease (“Seventh Amendment”) is made this 29th day of
July, 2014, by and between ERGS II REO OWNER, LLC, a Delaware limited liability
company (“Landlord”) and SCIQUEST, INC., a Delaware corporation (“Tenant”).

WITNESSETH

WHEREAS, Landlord’s predecessor-in-interest, Duke Realty Limited Partnership, an
Indiana limited partnership, (“Original Landlord”) and Tenant entered into that
certain Office Lease dated May 17, 2005, as amended by that certain First
Amendment dated February 21, 2008, that certain Second Amendment dated February
27, 2008, that certain Third Amendment dated October 20, 2010, that certain
Fourth Amendment dated June 6, 2011, that certain Fifth Amendment dated October
3, 2011, and that certain Sixth Amendment to Office Lease Agreement dated
February 8, 2012 (collectively, the “Lease”), in which Original Landlord leased
to Tenant and Tenant leased from Original Landlord, premises that have been
expanded from time to time in the building located at 6501 Weston Parkway, Cary,
North Carolina 27513 (the “Building”), and currently consist of approximately
60,503 rentable square feet known as Suite 100 and Suite 200 (the “Premises”);

WHEREAS, Landlord and Tenant desire to amend the Lease as set forth in this
Seventh Amendment;

WHEREAS, TrialCard Incorporated, a North Carolina corporation (“TrialCard”)
leases from Landlord certain space in the Building pursuant to that certain
Office Lease Agreement dated August 26, 2002 (the “TrialCard Lease”), as the
same has been amended from time to time (“TrialCard’s Existing Space”); and

WHEREAS, Tenant and TrialCard are parties to that certain Assignment and
Assumption of Lease executed contemporaneously with this Seventh Amendment (the
“Assignment Agreement”).

NOW, THEREFORE, in consideration of the mutual promises herein contained and
other good and valuable consideration, receipt and sufficiency of which is
acknowledged by the parties, Landlord and Tenant agree as follows:

1.Terms.  All capitalized terms not otherwise defined in this Seventh Amendment
shall have the meanings ascribed to them in the Lease.  This Seventh Amendment
is conditioned upon and shall not be effective until (a) Tenant and TrialCard
enter into that certain Assignment and Assumption of Lease being negotiated
contemporaneously with this Seventh Amendment and (b) Landlord, Tenant and
TrialCard enter into and deliver to Landlord that certain Landlord Consent.

2.Minimum Annual Rent Prepayment.  As a condition to the effectiveness of this
Seventh Amendment and Landlord’s consent to the assignment of the Lease to
TrialCard, Tenant shall pay Landlord a lump sum payment in immediately available
funds (bank wire, or certified or cashier’s check) in the amount of $520,354.55
(the “Premises Rent Prepayment”).  The Premises Rent Prepayment shall be applied
to Tenant’s obligations for Monthly Rental Installments of Minimum Annual Rent
for the period between August 1, 2014, and December 31, 2014 (the “Monthly
Rental Installment Prepayment Period”) as set forth on Exhibit A attached to
this Seventh Amendment and incorporated herein by reference. Notwithstanding
anything to the contrary contained in the Lease or this Seventh Amendment,
Tenant shall be responsible for all amounts due under the Lease in excess of the
Premises Rent Prepayment including, without limitation, Monthly Rental
Installments, Additional Rent and Additional Rental Adjustments.    

3.Minimum Annual Rent Prepayment for TrialCard’s Existing Space.  As a condition
to the effectiveness of this Seventh Amendment and Landlord’s consent to the
assignment of the Lease to TrialCard, Tenant shall pay Landlord a lump sum
payment in immediately available funds (bank wire, or certified or cashier’s
check) in the amount of $165,079.76 (“TrialCard’s Existing Space Rent
Prepayment”).  TrialCard’s Existing Space Rent Prepayment shall be applied by
Landlord against the Monthly Rental Installments for TrialCard’s Existing Space
during the period commencing on May 1, 2015, and ending on August 31, 2015, set
forth on Exhibit B attached to this Seventh Amendment and incorporated herein by
reference, as the same would otherwise become due and payable during such
period.  Notwithstanding anything to the contrary contained in the TrialCard
Lease or this Seventh Amendment, TrialCard shall be responsible for all amounts
due under the TrialCard Lease in excess of TrialCard’s Existing Space Rent
Prepayment including, without limitation, Monthly Rental Installments,
Additional Rent and Additional Rental Adjustments.  

4.Security Deposit.  TrialCard shall prior to August 4, 2014, deposit $42,744.46
with Landlord to be held as the Security Deposit under the Lease.  Within
fifteen (15) business days after Landlord’s receipt of such amount from
TrialCard and Landlord’s timely receipt of the Signage Removal Costs (defined
below) from Tenant, Landlord shall return the portion of the

 

--------------------------------------------------------------------------------

 

Security Deposit that (after giving credit to the amounts deposited by TrialCard
and debiting any Signage Removal Costs not received by Landlord within the time
periods set forth below) exceed  $42,744.46 to SciQuest, Inc.

5.Signage.  Landlord, at the sole cost and expense of Tenant, shall remove all
suite, lobby, and exterior building signage and any other signage referencing
SciQuest, Inc., and repair any damage caused by such removal (collectively, the
“Signage Removal”).  Tenant shall pay Landlord for all costs and expenses
related to the Signage Removal (the “Signage Removal Costs”) within five (5)
business days after receipt of an invoice from Landlord setting forth such costs
and expenses.    Landlord, at the sole cost and expense of TrialCard, shall
install building-standard suite and directional signage acceptable to Landlord
(the “TrialCard Signage”).  TrialCard shall pay Landlord for all costs and
expenses related to the TrialCard Signage within five (5) business days after
receipt of an invoice from Landlord setting forth the costs and expenses related
to the installation of the TrialCard Signage.

6. Broker.  Landlord and Tenant represent and warrant to each other that each
has not engaged a broker in connection with this Seventh Amendment, except for
Synergy Commercial Advisors, who represents Tenant, and who shall be paid a
commission by Tenant pursuant to a separate agreement.  Each party agrees to
indemnify and hold the other harmless from any and all liability, loss, cost,
claim, damage or expense, including, without limitation, reasonable attorneys’
fees and costs, arising out of a breach of the representations set forth in this
Section 6.

7.Miscellaneous.  This Seventh Amendment may be executed in two (2) or more
counterpart copies, all of which counterparts shall have the same force and
effect as if all parties hereto had executed a single copy of this Seventh
Amendment. Signed counterparts of this Seventh Amendment may be delivered by
facsimile or by scanned image.  This Seventh Amendment: (a) shall be binding
upon and inure to the benefit of the parties hereto and their respective heirs,
successors, representatives, executors, administrators, transferees and assigns
(except as expressly otherwise provided in the Lease); (b) may only be modified
by a writing executed by the parties hereto; and (c) shall be governed by and
construed in accordance with the laws of the State of North Carolina.  The
invalidity of any portion of this Seventh Amendment shall not have any effect on
the balance hereof. The headings for the various Paragraphs herein are for
reference only and are not part of this Seventh Amendment.  Should either party
employ attorneys to enforce any of the provisions hereof, the party losing in
any final judgment agrees to pay the prevailing party all reasonable costs,
charges and expenses, including reasonable attorneys’ fees, expended or incurred
in connection therewith.

8.Authority.  Landlord and Tenant each represent and warrant to one another
that: (i) the execution, performance and delivery of this Seventh Amendment by
such party does not violate any provision in its Charter or By-Laws, or any
indenture, document, agreement or other instrument that is or may be binding
upon such party, and has been duly and validly authorized and approved by any
required corporate action of such party; (ii) it is their intention that the
obligations of such party under this Seventh Amendment be legal, valid, binding
and enforceable against such party in accordance with its terms; and (iii) the
person executing this Seventh Amendment on behalf of each such party has the
requisite power and authority to so execute, perform and deliver same.

[Signature Page Follows]

 

 

2

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Landlord and Tenant have executed the instrument the date
first above written.

 

LANDLORD:

 

ERGS II REO OWNER, LLC, a Delaware limited liability company

 

By:  

Goldman Sachs Realty Management,

 

L.P., as Asset Manager

 

 

By:

/s/ Christopher Nelson

Name:

Christopher Nelson

Title:

Approved Signatory

 

 

TENANT:

 

SCIQUEST, INC., a Delaware corporation

 

By:

/s/ Jennifer Kaelin

Name:

Jennifer Kaelin

Title:

VP Finance

 

The undersigned executes this Seventh Amendment for the sole purpose of
acknowledging and agreeing to the terms and provisions of this Seventh
Amendment.

 

TRIALCARD:

 

TRIALCARD INCORPORATED, a North Carolina corporation

 

 

By:

/s/ Justin K. Brewer

Name:

Justin K. Brewer

Title:

VP of Accounting and Finance

 

3